t c memo united_states tax_court william joel ashley petitioner v commissioner of internal revenue respondent docket no filed date william j ashley pro_se jean song for respondent memorandum opinion vasquez judge respondent determined the following deficiencies in and additions to petitioner’s and federal income taxes additions to tax tax_year deficiency sec_6651 a sec_6654 a dollar_figure dollar_figure - big_number big_number dollar_figure - - all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the first set of issues for decision is whether petitioner incurred a gain or a loss on the disposition of residential_real_property and whether the gain_or_loss should be treated as ordinary or capital subsumed within this first set of issues are the questions of whether petitioner has adequately substantiated the expenditures claimed for the residential_real_property and whether that property was primarily held_for_sale to customers in the ordinary course of a trade_or_business the second set of issues deals with whether petitioner is entitled to a variety of deductions pursuant to sec_163 sec_164 sec_165 and sec_170 finally we must decide whether petitioner is liable for the additions to tax under sec_665l1 a and a we combine our findings_of_fact and opinion under each separate issue heading some of the facts have been stipulated and are so found the stipulation of facts the supplemental stipulations of facts and the attached exhibits are incorporated ' respondent concedes the tax_deficiency and sec_6651 addition_to_tax for for the tax_year the parties agree that petitioner realized the following income a dollar_figure net_short-term_capital_gain dollar_figure in dividend income and dollar_figure in interest_income herein by this reference at the time he filed his petition petitioner resided in los angeles california i residential_real_property on date petitioner purchased residential_real_property located pincite n 31st avenue longport new jersey longport property for dollar_figure petitioner however did not reside at the longport property in petitioner expended significant amounts in renovating the property during and subseguent to petitioner purchased furniture appliances and various household_items for the purpose of renting the longport property primarily as a summer vacation home on date petitioner sold the property for dollar_figure a gain_or_loss on disposition of property in the notice_of_deficiency respondent asserted that the entire dollar_figure generated from the longport property was subject_to tax subsequent to the issuance of the notice_of_deficiency in june of petitioner filed a tax_return for with the internal_revenue_service center in fresno california using form_4797 sales of business property petitioner claimed a dollar_figure ordinary_loss on the tax_return with regard to the longport property in exhibits submitted to the court petitioner now claims respondent now concedes that petitioner is entitled to an offset of dollar_figure subject_to depreciation for the initial investment in the longport property only a dollar_figure ordinary_loss petitioner computes the loss on the sale of the longport property by claiming an adjusted_basis of dollar_figure in the property against the sales proceeds of dollar_figure petitioner computes the dollar_figure adjusted_basis for the longport property as follows initial purchase_price dollar_figure improvements repairs dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure costs in anticipation of sale dollar_figure closing costs of sale dollar_figure personal_property dollar_figure operating costs dollar_figure sec_263a capitalization dollar_figure adjusted_basis dollar_figure respondent concedes that these costs should be allowed to petitioner petitioner contends that because he engages in the trade_or_business of restoring homes and historical properties for the purpose of resale he was obligated to capitalize all the amounts allegedly expended on the longport property into the adjusted_basis of the property specifically petitioner asserts that sec_263a requires capitalization of various operating expenditures such as insurance refinancing interest and real_estate tax expenses allegedly paid from to - - respondent asserts that petitioner was merely an investor in the longport property was not entitled to capitalize any of the claimed expenditures under the tax law and in any event has failed to substantiate most of those expenditures further respondent asserts that petitioner operated the longport property as a summer rental we must decide the appropriate amounts for the amount_realized and the adjusted_basis in order to arrive at the gain_or_loss on the sale of the longport property see sec_1001 before we address the items to be included in the adjusted_basis computation we conclude that the amount_realized consists of the sales proceeds of dollar_figure less costs related to the sale dollar_figure dollar_figure which petitioner has substantiated in order to determine the adjusted_basis of the longport property we first address petitioner’s argument that his trade_or_business encompasses selling restored properties sec_263a b a provides that the capitalization_rules of sec_263a will apply to real_property described in sec_1221 to meet the which is acquired by the taxpayer for resale requirements of sec_1221 the real_property must be property held by the taxpayer primarily_for_sale_to_customers in petitioner does not contend that the property in whole or in part was produced by him within the meaning of sec_263a we therefore give no consideration to that provision further the record does not reflect operating costs with regard to the improvements made by the taxpayer which could be capitalized pursuant to sec_263a - - the ordinary_course_of_his_trade_or_business in deciding whether a taxpayer holds property primarily_for_sale_to_customers in the ordinary care of his trade_or_business the court must evaluate the particular facts of each case the court considers various factors such as the purpose for which the property was initially acquired the purpose for which the property was subsequently held the extent to which improvements if any were made to the property by the taxpayer the frequency number and continuity of sales the extent and nature of the transactions involved the ordinary business_of_the_taxpayer the extent of advertising promotion or other active efforts used in soliciting buyers for the sale of the property the listing of property with brokers and the purpose for which the property was held at the time of sale see 54_tc_1278 hustead v commissioner tcmemo_1994_ the record does not support a finding that petitioner was in the business of renovating buildings for resale at most the record supports that petitioner made an investment in the longport property which was subsequently converted into a rental real_estate business as a result of a depressed real_estate market petitioner’s operating expenditures through - and therefore are not subject_to capitalization under the rules of sec_263a or the treasury regulations thereunder petitioner’s adjusted_basis in the longport property however will include the property’s purchase_price dollar_figure reduced by allowed_or_allowable depreciation see sec_1011 sec_1012 sec_1016 pursuant to sec_263 any amount_paid out for permanent improvements or betterments made to increase the value of any property must be capitalized this includes any amount_paid or incurred which adds to the value or substantially prolongs the useful_life of property owned by the taxpayer see sec_1_263_a_-1 income_tax regs however amounts paid_or_incurred for incidental repairs and maintenance of property are not subject_to capitalization see id incidental repairs and maintenance_expenses do not materially add to the value of the property nor appreciably prolong its useful_life but merely keep it in an ordinarily efficient operating condition see sec_1_162-4 income_tax regs respondent argues that all of the expenses characterized as improvements and repairs by petitioner constitute incidental repairs and maintenance which should be treated as ordinary and necessary expenses under sec_162 after reviewing the record however we feel that there is sufficient evidence to indicate that petitioner completed various projects and expended significant amounts that materially added value to the property - - or substantially prolonged its useful_life we therefore find that because petitioner has substantiated the following capital expenditures they should be added to the adjusted_basis of the longport property capital expenditures dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure ' for a breakdown of the capital expenditures see the appendix we however note that this amount like the purchase_price is subject_to reduction after considering the allowance for depreciation a review of the amount_realized and adjusted_basis computations without accounting for depreciation reveals that petitioner sold the longport property at a gain although this there is evidence in the record suggesting that other individuals were involved in this venture petitioner however claims entirely for himself the loss that he has computed for the longport property because the weight of the evidence suggests that petitioner was running the operation primarily for his own benefit and because petitioner argues that the entire alleged loss should be allocated to him we agree with respondent that the gain calculated with regard to the sale of the longport continued --- - gain is not subject_to the sec_1221 capital_gain preference as a result of the application of sec_1221 petitioner’s gain does receive preferential treatment under sec_1231 but see sec_1250 as a final matter petitioner claims that he received the sales proceeds on account of the longport property and certain personal_property such as appliances purchased for the rental unit we find petitioner’s claim credible we therefore allocate dollar_figure of the sales proceeds to the sale of a refrigerator and washer dryer and conclude that the following amounts which petitioner has substantiated should constitute the adjusted_basis of the personal_property personal_property date of purchase amount refrigerator date dollar_figure washer dryer date dollar_figure petitioner however must reduce the adjusted_basis of this property as well for depreciation allowed_or_allowable see sec_1231 and sec_1245 with regard to the characterization of the gain_or_loss b operating expenditures deductions are a matter of legislative grace and petitioner bears the burden of proving that he is entitled to the deductions continued property should be allocated solely to petitioner -- - claimed see rule a 503_us_79 292_us_435 taxpayers are required to maintain records that are sufficient to enable the commissioner to determine their correct_tax liability see sec_6001 sec_1_6001-1 income_tax regs in addition the taxpayer bears the burden of substantiating the amount and purpose of the item for the claimed deduction see 65_tc_87 affd per curiam 540_f2d_821 5th cir at trial petitioner in addition to his sec_263a capitalization argument referred to the operating expenditures that he claims for prior years as being subject_to the passive_activity rules and argued that they had been suspended while we agree that petitioner’s rental_activity was subject_to the passive_activity rules of sec_469 petitioner has not proved that he had losses which were suspended in prior years petitioner however is entitled to deduct the operating_expenses the internal_revenue_service restructuring reform act of publaw_105_206 sec 112_stat_685 added sec_7491 which is applicable to court proceedings arising in connection with examinations commencing after date under sec_7491 congress requires the burden_of_proof to be shifted to the commissioner subject_to certain limitations where a taxpayer introduces credible_evidence with respect to factual issues relevant to ascertaining the taxpayer’s liability for tax in the instant case petitioner has not raised the application of this provision further although petitioner in addressing other matters stated at trial that respondent conducted an examination in we cannot ascertain from the record whether the commissioner’s examination commenced after date in order even to consider whether sec_7491 is applicable in this case he incurred and paid in the parties have stipulated that these expenditures amount to dollar_figure finally we address petitioner’s claim that dollar_figure in refinancing costs must be included in the adjusted_basis of the longport property while we agree that expenses_incurred in connection with securing a loan must be capitalized we have previously stated that those expenses must be amortized and deducted over the life of the loan see the 71_tc_955 65_tc_640 if the loan is repaid prior to maturity however the unamortized expenses may be fully deducted in the year of repayment buddy schoellkopf prods inc v commissioner supra pincite see 33_tc_671 we estimate the unamortized costs at dollar_figure which petitioner is entitled to deduct see 39_f2d_540 2d cir affg in part and remanding in part 11_bta_743 il schedule a itemized_deductions in documents submitted to the court petitioner claims a dollar_figure deduction for casualty losses to his real and personal_property a dollar_figure and a dollar_figure deduction for taxes and interest respectively with regard to two homes and a we note that petitioner is also entitled to a deduction for depreciation relating to the benefit that petitioner receives from the depreciation deduction for however is offset by a lower adjusted_basis in the longport property and the personal_property dollar_figure charitable_contribution a casualty losses pursuant to sec_165 and c a taxpayer is allowed a deduction for an uncompensated loss that arises from fire storm shipwreck or other_casualty sec_165 however states that any loss shall be allowed only to the extent that the amount of the loss to such individual arising from each casualty exceeds dollar_figure and only to the extent that the net_casualty_loss exceeds percent of the adjusted_gross_income petitioner has the burden of proving the casualty losses see rule a the proper measure of the amount of the loss sustained is the difference between the fair_market_value of the property immediately before and after the casualty not to exceed its adjusted_basis see sec_1_165-7 income_tax regs the fair market values required by the treasury regulations must generally be ascertained by competent appraisal see sec_1 a income_tax regs as an alternative the treasury regulations provide that if the taxpayer has repaired the property damage resulting from the casualty the taxpayer may use the cost of repairs to prove the casualty_loss see sec_1 a income_tax regs estimates of the cost of repairs however are not evidence of the actual costs of repairs unless the repairs are actually made see 70_tc_391 57_tc_714 petitioner claims a casualty_loss deduction in the amount of dollar_figure constituting one-half of the damages to his residence since he jointly owns the home with another individual and all the damages to his personal_property from an earthquake in although petitioner has not provided any reliable appraisals with regard to the fair market values of the damaged property ’ petitioner has provided the court with several proposals and contracts describing the estimated costs for repairs to his personal_residence and various insurance checks made out to the order of petitioner and the other joint owner petitioner however has failed to support the proposals and contracts with other documentary evidence’ showing that the repairs were actually undertaken and the contract amounts paid ’ we ’ at trial petitioner introduced an appraisal for his personal_property which was admitted into evidence after reviewing the document more closely we do not place any weight on the opinions expressed in that document petitioner also submitted a document describing dollar_figure worth of repairs for a piano allegedly damaged in the earthquake we are unable to ascertain whether this document purports to be an estimate or a receipt for services rendered although we do not expect petitioner to be familiar with the intricacies of the tax law we do expect petitioner a law school graduate to at least present some evidence of payment such as canceled checks in addition sec_1_165-7 ii income_tax regs requires the taxpayer to show a the repairs are necessary to restore the property to its condition immediately before the casualty b the amount spent for such repairs is not excessive c the repairs do not care for more than the damage continued therefore reject petitioner’s claimed casualty_loss deduction b interest and real_estate_taxes sec_163 denies deductions for personal_interest paid_or_accrued during the taxable_year unless it fits within certain narrowly prescribed categories sec_163 d one of those prescribed categories allows a deduction for interest on a gualified residence petitioner submitted forms mortgage interest statement to the court for two personal residences claiming only one-half of the reported interest as he jointly owns the properties with another individual because his testimony was consistent with the submitted forms we allow the deduction for interest we also allow the real_estate_taxes claimed with regard to the same properties c charitable_contributions the next issue for decision concerns petitioner’s claimed deduction for charitable_contributions which respondent disallowed for lack of substantiation petitioner testified that the claimed contributions were donations for aids support for scholastic issues which were collected by individuals going door-to-door sec_170 provides that a charitable deduction is allowed only if verified under regulations prescribed by the secretary for contributions by 1’ continued suffered and d the value of the property after the repairs does not as a result of the repairs exceed the value of the property immediately before the casualty petitioner has also failed to prove those requirements -- - cash or check the regulations require the taxpayer to maintain specific records see sec_1_170a-13 income_tax regs petitioner did not produce any evidence beyond his vague and incomplete testimony to substantiate the dollar_figure claimed contributions of money ’ accordingly he has failed to substantiate the deduction for charitable_contributions as required by the treasury regulations tilt sec_6651 and sec_6654 additions to tax sec_6651 imposes an addition_to_tax for a taxpayer’s failure_to_file a required return on or before the specified filing_date including extensions the addition_to_tax is inapplicable however if the taxpayer shows that the failure_to_file the return was due to reasonable_cause and not to willful neglect see sec_6651 petitioner argues that respondent erred in imposing the sec_665l1 a addition_to_tax because petitioner timely filed his return because the record does not support petitioner’s contention we conclude that the addition_to_tax is warranted if the rule_155_computations show that petitioner has an underpayment_of_tax on brief petitioner does not specifically address the sec_6654 addition_to_tax for a taxpayer’s failure to make estimated_tax payments other than stating that he does not have a it we need not accept a taxpayer’s self-serving and uncorroborated testimony see 338_f2d_602 9th cir affg 41_tc_593 87_tc_74 -- - tax_liability we therefore conclude that petitioner is liable for the sec_6654 addition_to_tax to the extent that the rule_155_computations show an underpayment_of_tax to the extent not herein discussed we have considered the parties’ other arguments and found them to be irrelevant or without merit decision will be entered under rule appendix capital expenditures vendor service provider expenditure schutze’s landscaping lawn maintenance dollar_figure affordable mike moving hauling co dollar_figure gilmore construction company inc dollar_figure atlantic city shade shop dollar_figure avalon commercial corporation dollar_figure kennedy’s farm market dollar_figure schutze’s landscaping lawn maintenance dollar_figure ronnie’s garden center dollar_figure pullan electric supply inc dollar_figure atlantic city shape shop dollar_figure joe’s farm market and garden center dollar_figure quaker interiors dollar_figure franklin electric company dollar_figure quaker interiors dollar_figure nick nicholas plumbing heating inc dollar_figure nick nicholas plumbing heating inc dollar_figure total dollar_figure capital expenditures vendor service provider expenditure kay building company dollar_figure nick nicholas plumbing heating inc dollar_figure joe’s farm market and garden center dollar_figure joe’s farm market and garden center dollar_figure total dollar_figure capital expenditures vendor service provider expenditure a-1 plumbing heating air-conditioning inc dollar_figure capital expenditures vendor service provider expenditure frank jim’s storm windows doors dollar_figure perrone door company inc dollar_figure ace auto glass mirror company dollar_figure total dollar_figure -- - capital expenditures vendor service provider expenditure bradlees hardware dollar_figure frank and jim’s storm windows doors dollar_figure total dollar_figure capital expenditures vendor service provider expenditure a-1 mechanical contractors inc dollar_figure a-1 mechanical contractors inc dollar_figure total dollar_figure capital expenditures vendor service provider expenditure william smith construction company dollar_figure billows electric supply company dollar_figure william smith construction company dollar_figure borough of longport dollar_figure total dollar_figure capital expenditures vendor service provider expenditure glick’s painting handyman dollar_figure soltz paint inc dollar_figure total dollar_figure
